These actions were brought under § 3404 of the General Statutes, which provides that "when any dog shall do any damage, either to the body or property of any person, the owner or keeper . . . shall be liable for such damage." The complaint in each action alleged that the defendant's dog attacked Mrs. Beckert and knocked her to the ground whereby she suffered injuries, and her testimony was that as she was passing the defendant's house she felt something hit her, turned and saw the defendant's dog "up on" her left side, that she lost her balance "with the weight of him," fell and became unconscious, sustaining injuries which included a broken hip. The defendant claimed that her dog was not the one which jumped against Mrs. Beckert.
The reasons of appeal are substantially identical in both cases, and the first relates to the denial of the motion to set aside each verdict as against the evidence, contrary to law, and excessive, and because the statute is unconstitutional. The evidence fully justified the jury in holding that the act of the dog in jumping against Mrs. Beckert was the direct cause of her fall and injuries, and there is no occasion to *Page 90 
consider, as the appellant urges, whether recovery may be had, under the statute, for injury not resulting directly from the act of the dog, but caused by fright occasioned by such act. The constitutional validity of the statute is unquestionable. Grissell v. HousatonicR. Co., 54 Conn. 447, 461, 9 A. 137.
As to the amount of damages awarded the plaintiff Anna T. Beckert: she sustained a fractured hip, entailing a long period of disability and suffering and resulting in a permanent shortening of her right leg, eversion of the foot, and limitation of motion of the right hip, as well as impairment in health. The evidence was such as to warrant the jury in finding that there was no lack of care in securing competent medical and surgical attention and in complying with the prescribed treatment. Flint v. Connecticut Hassam PavingCo., 92 Conn. 576, 103 A. 840; Ross v. Stamford,88 Conn. 260, 91 A. 210. The amount ($2,500) awarded to her was not excessive.
In the case of William E. Beckert, both parties agree that the amount of the verdict, $437.50, consisted of $147 for doctors and medical supplies, and $26 per week (testified to as a reasonable price for the services of a practical nurse) for the ten weeks during which, first a daughter for five weeks, and then the husband for five weeks, cared for Mrs. Beckert, remaining away from their employment for the purpose, plus interest to date of judgment. In addition to his expenditures for doctors and medicines, he is entitled to reimbursement for his own time and services devoted to the care of his wife, to the extent of the reasonable worth of his services so rendered, not exceeding the amount for which he could have hired reasonably competent attendance by others. When the injuries to the wife are such as to render it reasonably necessary that the husband provide her with care, and he sacrifices his *Page 91 
own earnings from his employment in order personally to care for her, the loss of the pecuniary value of his services is as much a legitimate expense as if he had hired attendance by another and paid a reasonable price, and he can recover therefor, but not more than the amount for which he could, instead, have secured reasonably competent care by others. Selleck
v. Janesville, 104 Wis. 570, 47 L.R.A. 691, 694, 80 N.W. 944; Louisville  N. R. Co. v. Quinn, 145 Ala. 657,39 So. 616; Salida v. McKinna, 16 Colo. 523,27 P. 810; Lindsey v. Danville, 46 Vt. 144. The same reasoning does not apply, however, to the services of the daughter. She was twenty-two years of age and employed, and there is nothing to establish or suggest that the plaintiff, her father, was subjected to any expense or loss by reason of her temporary sacrifice of her employment and the service which she rendered, nor is it found that she has made claim upon the father for compensation for such service. Her own loss cannot be regarded as an expense incurred by him. Dundon
v. Interurban Street Ry. Co., 87 N.Y.S. 460.
An injured person is entitled to recover for medical or nursing services rendered him, even if gratuitous or paid for by a third party, on the ground that while such service or payment is a gift for his benefit, it is one of the elements of his injury and he is entitled to the benefit of the gift. Roth v. Chatlos, 97 Conn. 282,116 A. 332; Dickerson v. Connecticut Co.,98 Conn. 87, 118 A. 518; Hayes v. Morris  Co.,98 Conn. 603, 607, 119 A. 901; Missouri, K.  T. Ry.Co. v. Holman, 15 Tex. Civ. App. 16, 38 S.W. 130;Crouse v. Chicago  N.W. Ry. Co., 102 Wis. 196,78 N.W. 446. But this right of the injured party, in this case the wife, is personal and exclusive; the husband's right of recovery is limited to reimbursement for expenses incurred by him by reason of his wife's injury. *Page 92 Marri v. Stamford Street Railroad Co., 84 Conn. 9, 23,78 A. 582. The verdict was excessive by the amount allowed for the daughter's services and for interest thereon.
The one ruling on evidence appealed from was correct. The charge was not at variance with the defendant's contention that the damage, to be recoverable, must be direct and not consequential; the jury was sufficiently instructed that, to justify recovery, the act of the dog in jumping against Mrs. Beckert must have been the direct, proximate cause from which she fell and received her injuries.
   There is no error in the case of Anna T. Beckert. In the case of William E. Beckert there is error in the amount of damages awarded and a new trial is ordered unless the plaintiff, within sixty days, files a